              Case:20-01947-jwb        Doc #:428 Filed: 12/23/2020           Page 1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN



In re                                                    Chapter 11

BARFLY VENTURES, LLC., et al.,1                          Case No. 20-01947-jwb

                                                         (Jointly Administered)

                        Debtors.


                          DECLARATION OF NED LIDVALL IN
                      SUPPORT OF SUBSTANTIVE CONSOLIDATION

         I, Ned Lidvall, declare and state as follows:

         1.     I am the duly appointed independent manager and interim chief executive officer

of the above-captioned debtors (each, a “Debtor” and collectively, the “Debtors”) and am

authorized to submit this declaration in support of the Joint Motion of the Debtors and the

Official Committee of Unsecured Creditors for the Entry of an Order (I) Substantively

Consolidating the Debtors’ Estates; (II) Authorizing the Wind Down of the Estates; (III)

Authorizing the Rejection of Contracts and Leases; and (IV) Authorizing the Debtors to Certify

that the Estates May Be Converted to Chapter 7 [Doc. No. 388].

1   The Debtors, along with the last four digits of each Debtor’s federal tax identification
    number are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC
    (d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings,
    LLC, (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat
    East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago LLC (7552),
    HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat- GR Beltline, LLC
    (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad
    Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-
    KC, LLC and TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC
    (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
    Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC
    (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public
    House LLC and McFadden's Restaurant Saloon) (4255).




5072037.v1
               Case:20-01947-jwb       Doc #:428 Filed: 12/23/2020         Page 2 of 6




         2.      In May 2020, I was appointed as an independent manager to the boards of

managers of the Debtors and was also appointed as interim chief executive officer of the

Debtors. In my capacity as an independent manager and interim chief executive officer, my

responsibilities include overseeing the Debtors’ operations and their sale efforts.

         3.      The Debtors commenced the above-captioned bankruptcy cases on June 3, 2020

(the “Petition Date”). Additional background regarding the Debtors operation is set forth in the

Declaration of Mark A. Sellers, III in Support of First Day Motions (the “Sellers’ Declaration”).

[Docket No. 4], which is incorporated herein by reference.

         4.      Prior to the Petition Date, the Debtors operated as an integrated unit and the

following are examples of the Debtors’ corporate interrelatedness prior to the Petition Date:

              a. Restaurant Operations – Each of the Debtors’ restaurants was owned by
                 and set up under a stand-alone limited liability company. Each company
                 entered into a stand-alone lease for the premises. All of the revenue
                 derived from the operation of any single restaurant location was
                 consolidated with the cash from the other restaurants into a single
                 concentrated bank account that was owned by Ventures. Ventures used the
                 cash to pay for the expenses arising from the operation of the all the
                 restaurant locations and the Debtors’ corporate office. If, for example, the
                 revenue from any single restaurant location was not sufficient to satisfy
                 the operating expenses from that location, Ventures would use the revenue
                 generated from the other locations to satisfy the remaining operating
                 expenses. As the performance of each location fluctuated over time, it
                 would be impractical and extremely cost prohibitive to determine now
                 whether and to what extent any one of the under-performing restaurant
                 locations relied on the cash from one or more of the more profitable
                 locations. Similarly, it would be impractical and extremely cost
                 prohibitive to determine which profitable restaurant locations provided its
                 surplus operating revenue to pay the expenses of under-performing
                 locations. As enterprise grew and added locations, they operated in an
                 integrated manner that relied on consolidating cash and expenses.

              b. Cash Management System2 – As noted above, the Debtors utilized a
                 single operating account (the “Operating Account”), whereby the


2   The Debtors’ cash management is further detailed in the Motion for Entry of an Order
    Authorizing Debtors’ (I) Maintenance of Existing Bank Accounts; (II) Continuance of


                                                  2
5072037.v1
              Case:20-01947-jwb       Doc #:428 Filed: 12/23/2020          Page 3 of 6




                individual Debtor sub-accounts maintained by each restaurant were
                automatically swept daily from the sub-accounts to the Operating Account
                such that the end of day balance of the sub-accounts was always $0.
                Likewise, credit card deposits were made by credit card processors
                directly into the Operating Account.

             c. Common Management and Ownership – Barfly Ventures, LLC
                (“Ventures”) is owned by approximately 55 individuals and entities.
                Barfly Management, LLC, owned by Mark Sellers, III (“Sellers”), is the
                majority member of Ventures.3 Each of the restaurants (e.g., the other
                Debtors) are single-member LLCs owned by Ventures. Likewise, the
                Debtors shared common management and were operated as an integrated
                business.

             d. Shared Senior Debt – All but one of the Debtors (HopCat-Concessions,
                LLC) were co-borrowers under a credit agreement, dated August 31, 2015
                with Congruent Credit Opportunities Fund III, LP, Main Street Capital
                Corporation, and HMC Income Fund (collectively, the “Prepetition
                Lenders”), and CIP Administrative, LLC as administrative agent. The
                proceeds of the secured lending facility were used to operate the business
                as a whole and to make capital improvements as necessary. In the end, the
                Debtors, as co-borrowers, were jointly and severally liable for all of the
                debt without regard to how the loan proceeds might been used for the
                benefit of any of the operating restaurants. The Prepetition Lenders
                ultimately acquired substantially all of the Debtors’ assets through a credit
                bid of their outstanding debt.

             e. Vendor Relationships – Certain of the Debtors’ vendors, such as Gordon
                Food Service, the Debtors’ primary food vendor, transacted business with
                Ventures. See Ventures Claim No. 96. The Debtors internally allocated
                goods and services to individual Debtor restaurants. Even in those
                instances where the affiliated Debtors (e.g., not Ventures) separately
                entered into agreements with creditors, Ventures often served as a
                guarantor. See Ventures lease guaranties at Venture Claim Nos. 11, 37, 40,
                60, 61, 62 and 103.

             f. Employee Payroll – Prior to the Petition Date, Ventures applied for and
                received a Paycheck Protection Program (“PPP”) loan in the amount of
                $6.6 million. The PPP loan was deposited into a PPP money market


    Existing Cash Management System, Bank Accounts, Checks and Related Forms; (III) Limited
    Waiver of Section 345(b) Deposit and Investment Requirements; and (IV) Granting Related
    Relief. [Docket No. 10].

3   The Debtors’ Corporate Organizational Chart is attached as Exhibit A to Sellers’ Declaration.
    [Docket No. 4].


                                                  3
5072037.v1
              Case:20-01947-jwb       Doc #:428 Filed: 12/23/2020          Page 4 of 6




                account and used to pay various obligations, including payroll, for all of
                the Debtors.4

         5.     On the Petition Date, Ventures’ assets consisted primarily of cash derived from

the individual Debtor restaurant bank accounts, the PPP loan proceeds, certain causes of action

and certain trademarks and other intangible assets.

         6.     Post-petition, the Debtors maintained the same cash management system. The

Debtors’ cash continued to be swept into the Operating Account on a daily basis, and Ventures

continued to incur liabilities from certain vendors, such as Gordon Food Service, for the Debtors’

common good. Moreover, post-petition, the PPP loan proceeds, while in Venture’s name, were

used to pay the Debtors’ individual liabilities, including rent, utilities and employee obligations.

         7.     The Debtors filed these chapter 11 cases with the goal of pursuing a going

concern sale of substantially all of their assets to maximize the value of their assets for the

benefit of creditors of their estates. To that end, on July 9, 2020, the Debtors filed the Motion of

Debtors for Entry of an Order (A) Authorizing the Sale of Substantially All of the Debtors’ Assets

Free and Clear of All Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing the

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (C)

Granting Related Relief [Doc. No. 127] (the “Sale Motion”) seeking to sell substantially all of

their assets to an affiliate of the Prepetition Lenders (the “Purchaser”). On October 15, 2020, the

Bankruptcy Court entered the Order (I) Authorizing the Sale of Substantially All of the Debtors’

Assets Free and Clear of All Liens, Claims, Encumbrances and Other Interests, (II) Authorizing

the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (III)



4   See Debtors’ Motion for Entry of an Order Authorizing Debtors’(I) Maintenance of Existing
    Bank Accounts; (II) Continuance of Existing Cash Management System, Bank Accounts,
    Checks and Related Forms; (III) Limited Waiver of Section 345(b) Deposit and Investment
    Requirements; and (IV) Granting Related Relief [Doc. No. 10] at ¶¶ 14-15.


                                                  4
5072037.v1
               Case:20-01947-jwb      Doc #:428 Filed: 12/23/2020         Page 5 of 6




Granting Related Relief [Doc. No. 363] (as subsequently amended, the “Sale Order”) approving

the Sale Motion.

         8.      The Sale Order provided that two primary assets would remain with the Debtors’

estates post-closing: (a) $225,000 in cash to be used exclusively by any chapter 11 trustee or

chapter 7 trustee, acting on behalf of the Debtors’ estates, as applicable, at his or her discretion,

with any remainder to be distributed to unsecured creditors pursuant to the Bankruptcy Code;

and (b) all causes of action belonging to the Debtors’ estates, excluding certain causes of action

that were acquired by the Purchaser. See Sale Order at ¶¶ 48-49.

         9.      While I understand that the Committee’s investigation of causes of action

belonging to the Debtors’ estates is ongoing, I understand that they (or a successor trustee) intend

to investigate and, if appropriate, pursue claims involving alleged mismanagement, self-dealing

and breach of fiduciary duties by prior management. I understand that the primary known causes

of action relate to the transfer of funds from the Debtors to Sellers and/or his ex-wife in an

amount not less than $1.7 million. On information and belief, these payments pertained to

Sellers’ alimony obligations to his ex-wife and were not obligations of the Debtors. Because

these transfers occurred over many years, and because of the nature of the Debtors’ cash

management system, it would be impossible to trace the origins of the funds transferred from any

individual Debtor or to allocate the causes of action (or any proceeds therefrom) amongst the

Debtors.

         10.     In light of the remaining assets – unallocated cash and causes of action common

to all of the Debtors’ estates – maintaining the corporate formalities separating the Debtor

entities will do considerable harm to the Debtors’ creditor body as a whole. As between the




                                                 5
5072037.v1
Case:20-01947-jwb   Doc #:428 Filed: 12/23/2020   Page 6 of 6
